Citation Nr: 0528736	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for heart disease, to 
include as secondary to service-connected type II diabetes 
mellitus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served from September 1965 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
requested a personal hearing before a Decision Review Officer 
regarding the issue on appeal.  That hearing was held in 
March 2004 and the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

One of the veteran's contentions is that his heart disease is 
secondary to his already-service-connected diabetes mellitus.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. 
§ 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet.App. 439 
(1995).

The RO duly scheduled a VA examination in connection with the 
veteran's claim, and such examination was conducted in 
September 2004.  Although the VA examiner did offer an 
opinion that the veteran's blood pressure and heart problems 
were not secondary to diabetes, the veteran's representative 
has correctly pointed out that no opinion was offered as to 
whether the veteran's heart disease was aggravated by the 
service-connected diabetes.  The Board notes that the VA 
examiner also commented that the veteran had 
hypercholesterolemia secondary to diabetes.  The Board 
believes that the impact (if any) of this finding on the 
question of aggravation of the veteran's heart disease by his 
service-connected diabetes mellitus should be addressed by 
medical personnel.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The claims folder should be 
returned to VA examiner Jethro B. 
Rochelle, M.D. to prepare an addendum 
to the VA examination report of 
September 20, 2004.  Following that 
review, Dr. J. B. Rochelle should be 
asked to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that the veteran's heart 
disease was aggravated by his service-
connected type II diabetes mellitus.  
Dr. Rochelle should be asked to offer a 
detailed rationale to include the 
impact (if any) of the finding of 
hypercholesterolemia secondary to 
diabetes on the veteran's heart 
disease.

If Dr. Rochelle is no longer available, 
then the veteran should be scheduled for 
an appropriate VA examination by another 
examiner to ascertain whether the 
veteran's heart disease is proximately 
due to or caused by, or has been 
aggravated by, his already service-
connected diabetes mellitus.  If such an 
examination is necessary, then the 
claims file should be made available to 
the examiner for review in connection 
with the examination.  

2.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection heart 
disease secondary to service-connected 
type II diabetes mellitus disability.  If 
the benefit requested on appeal is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

